9 N.Y.3d 946 (2007)
CHRISTOPHER A. MEASOM et al., Respondents,
v.
GREENWICH AND PERRY STREET HOUSING CORPORATION, Appellant.
Court of Appeals of the State of New York.
Submitted August 13, 2007.
Decided October 18, 2007.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division where the appeal to the Appellate Division was from an order entered in an appeal from another court (NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).